Exhibit 10.1

THE MARKED PORTIONS OF THIS AGREEMENT HAVE BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT


LICENSE AND SUPPLY AGREEMENT
between
ON COMMAND VIDEO CORPORATION
and
ALLIN INTERACTIVE CORPORATION
JUNE 30, 2003





--------------------------------------------------------------------------------

SUPPLY AND LICENSE AGREEMENT

         This SUPPLY AND LICENSE AGREEMENT together with its Schedules (the
“Agreement”) is entered into this 30th day of June 2003 (the “Effective Date”)
by ALLIN INTERACTIVE CORPORATION, a Delaware corporation having its principal
office at 381 Mansfield Avenue, Suite 400, Pittsburgh, PA 15220 (“Allin”), and
ON COMMAND VIDEO CORPORATION, a Delaware corporation with offices at 4610 South
Ulster, Suite 600, Denver, Colorado 80237 (“OCV”). For the purpose of this
Agreement, Allin and OCV are each a “Party” and are collectively, the “Parties.”

RECITALS

         WHEREAS, Allin is in the business of, among other things, designing,
developing, licensing and supporting computer software products and providing
custom software development, system planning and migration, training and other
consulting services;

         WHEREAS, OCV is in the business of, among other things, supplying
equipment and licensing software for in-room entertainment in the hospitality
industry; and

         WHEREAS, Allin desires to engage OCV to supply equipment and license
software for use in its business on the terms and conditions of this Agreement.

         NOW, THEREFORE, in consideration of the foregoing and the covenants,
agreements and conditions set forth herein, the Parties hereby agree as follows:

AGREEMENT

Section  1.    Definitions.

As used in this Agreement, the following terms shall have the following
meanings:

          1.1     “Affiliate”  of any specified person means any other person
directly or indirectly Controlling, Controlled by or under common Control with,
such specified person.


          1.2      “Change of Control”  means a change in control of a Party
after the date hereof in any circumstance where a Party is a party to a merger,
consolidation, sale of assets or other reorganization, as a consequence of which
thirty percent (30%) or more of the control, ownership or management of either
of the Party or the parent corporation of such Party, as it was prior to such
event occurring, changes.


          1.3      “Control”  (including the terms “Controlled by” and “under
common Control with”) means the possession, direct or indirect, of the
affirmative power to direct or cause the direction of the management and
policies of a person, whether through the ownership of voting securities, by
contract or otherwise.


2



--------------------------------------------------------------------------------

          1.4     “Derivative Software”  means Software as modified or enhanced
by Allin, which modification or enhancement shall be the joint property of the
Parties. The Parties shall jointly own all right, title and interest to
Derivative Software, exclusive of the Software.


          1.5     “Equipment”  means any items listed on Schedule A, including,
without limitation, all Software in the Equipment, as such Schedule is updated
by OCV in its sole discretion on an annual basis or upon 90 days prior written
notice.


          1.6     “Event of Insolvency”  means an event when an order is made or
a resolution is passed for the winding up of a person, or a provisional
liquidator is appointed in respect of such person, or an administration order is
made in respect of such person, or a receiver (which expression shall include an
administrative receiver) is appointed in respect of such person or all or any of
its assets and is not discharged within a period of 30 days, or such person is
unable to pay its debts as due, or such person is the object of any petition or
proceeding (whether voluntary or involuntary) for bankruptcy or judicial
liquidation or other law for relief of creditors before any competent court or
any event occurs which under the laws of any relevant country has an analogous
effect to any of the foregoing.


          1.7     “Excluded Software”  means Software in Equipment that provides
games, internet access or music content functionality or any other functionality
that OCV provides in hotel rooms, except that Excluded Software shall not
include Software needed to communicate from the in-room device to the head end
and Software to view movies and similar programming.


          1.8     “Intellectual Property Rights”  means any:


          (a)     patents whether registered or unregistered;

          (b)     inventions whether or not capable of protection by patent or
registration;

          (c)     rights in commercial information and technical information,
including know-how, research and development data, manufacturing methods and
data, specifications and drawings, formulas, trade secrets, algorithms,
prototypes and research materials;

          (d)     copyrights (including without limitation any application,
registration or renewal related thereto), registered designs or design rights
(whether or not capable of protection by registration), trademarks (including
without limitation service marks, logos, sound logos, certification marks, and
trade names, together with any applications, registrations and renewals for any
of the foregoing and the goodwill associated with each), mask work rights,
database rights, and moral rights;

          (e)     applications for the grant of rights of the foregoing
descriptions; and

          (f)     rights of a similar or analogous nature to any of the
foregoing whether in existence now or in the future and wherever located in the
world.


          1.9     “Island Hotels”  means the hotels set forth on Schedule B. OCV
must approve in writing the addition of any hotels to Schedule B.


3



--------------------------------------------------------------------------------

          1.10     “Losses”  means all losses, costs, expenses, liabilities and
damages reasonably incurred, resulting from or relating to any settlement,
litigation or final judgment, and all related reasonable costs and expenses,
including reasonable legal fees, fines, interest and penalties.


          1.11     “Markets”  means cruise lines, hospital and educational
facilities and Island Hotels.


          1.12     “Order”  means a non-cancelable purchase order issued by
Allin to OCV confirming the purchase of Equipment specified in the Order and
providing pricing, delivery destination and other applicable delivery
instructions.


          1.13     “Software”  means (i) all object code software that is owned
by OCV and necessary for the operation or maintenance of or resident on the
Equipment; (ii) all object code software that is owned by OCV and required, used
and/or made available to Allin to operate and maintain the Equipment as of the
date immediately prior to the Effective Date; (iii) any modifications, updates
or bug fixes in object code form of the Software which OCV may provide to Allin;
(iv) third party software, if any, in the Equipment or Software to which OCV has
the right to sublicense to Allin and for which OCV has paid pursuant to such
terms of the third party licensor; or (v) any Software contained in Derivative
Software (but excluding the remaining portion of Derivative Software).


          1.14     “Source Code”  means any human readable code transferred to
Allin by OCV pursuant to this Agreement.


          1.15     “Source Code License”  is defined in Section 4.1.


          1.16     “Spare Parts”  means spare parts for Equipment.


          1.17     “Sublicensee”  means a third party in the Markets with which
Allin enters into an Operating Agreement (as defined in Section 4.4).


          1.18     “Supplier Agreement”  means the Supplier Agreement between
Allin and On Command Corporation, dated January 24, 1999, as amended.


          1.19     “Technology”  means algorithms, designs, drawings, formulae,
know-how, ideas, mask works, inventions, data, programs, improvements,
developments, discoveries, concepts, methodologies, techniques, processes,
software, specifications, and other forms and types of intangible property, in
each case whether or not patentable.


          1.20     “Trademarks”  means the marks “On Command,” “Roommate,”
“TeleMate,” and “MiniMate” and any additional trademarks that are used by OCV on
or in connection with the Equipment and Software and provided to Allin under
this Agreement.


Section  2.   Term.

4



--------------------------------------------------------------------------------

The term of this Agreement begins on the Effective Date and expires five years
after the Effective Date (the “Term”).

Section  3.    Supply of Equipment.

          3.1     Ordering.  To order Equipment, Allin shall place an Order with
OCV. Any term or condition set forth in an Order that is inconsistent with or in
addition to this Agreement will be of no force or effect, unless mutually and
expressly agreed by the Parties in writing. Subject to the terms of this
Agreement and the reasonable availability of the Equipment to OCV, OCV shall
accept all Orders; provided, however, OCV shall not be obligated to accept
Orders more than two years prior to the required delivery date. If OCV is unable
to fulfill the terms of the Order, OCV shall notify Allin of such fact within
ten business days after receipt of the Order.


          3.2     Packaging.  OCV shall ensure that all Equipment is packaged
and shipped with due care and in such a manner as to prevent damage during
transit and in accordance with industry standards.


          3.3     Shipment.  The Equipment shall be delivered to Allin’s
designated shipping address FOB OCV’s facilities unless otherwise agreed by the
Parties in writing. Risk of loss shall pass to Allin upon delivery to the
carrier at OCV’s facility, at which time Allin shall acquire good and marketable
title to the Equipment.


          3.4     Discontinuation of Equipment.  OCV may from time to time
change its product line and/or discontinue providing Equipment upon 6 months
prior written notice to Allin. If OCV is manufacturing or sourcing alternatives
to discontinued Equipment on an ongoing basis for its other non-hotel
distributors, OCV shall make such alternatives available to Allin.


          3.5     Delinquent Payment by Allin.  After prior written notification
to Allin of intent to suspend shipments, OCV shall be entitled to suspend all
shipments of Equipment at any time when amounts owing under this Agreement, that
have not been put in reasonable dispute by Allin (provided Allin timely pays all
undisputed amounts of the invoice at issue), are past due. In addition, should
Allin fail to make any undisputed payment within 30 days of its due date, as
determined in Section 5.2, all future payments for Equipment shall be made as
follows (assuming OCV has not terminated this Agreement pursuant to Section 12):
Allin shall pay [REDACTED – CONFIDENTIAL TREATMENT REQUESTED] percent ([REDACTED
– CONFIDENTIAL TREATMENT REQUESTED]%) of the purchase price of any Order upon
placing the Order, and OCV shall invoice Allin for the remaining [REDACTED –
CONFIDENTIAL TREATMENT REQUESTED] percent ([REDACTED – CONFIDENTIAL TREATMENT
REQUESTED]%) of the purchase price in accordance with Section 5.2.


5



--------------------------------------------------------------------------------

Section  4.    Grant of Licenses.

          4.1     Grant of License to Allin.  Subject to the terms and
conditions of this Agreement and in consideration of the fees payable by Allin
to OCV, OCV hereby grants to Allin a (i) non-exclusive, perpetual license to
use, market, distribute and maintain the Software in the Markets in connection
with the Equipment to Sublicensees; (ii) a nonexclusive license for the Term to
modify the Source Code of the Software into Derivative Software solely for
distribution to Sublicensees in accordance with the terms and conditions of this
Agreement (“Source Code License”); and (iii) the right to grant to Sublicensees
in the Markets a perpetual sublicense to use the Software in the Equipment for
in-room entertainment. Notwithstanding the foregoing, Allin shall have no rights
under subsections (i) and (iii) above as to Excluded Software unless Allin
complies with the conditions set forth in Section 4.6.


          4.2     Prohibition.  Allin expressly acknowledges and agrees that
only those Allin employees directly involved in making modifications to the
Source Code shall have access to the Source Code, provided, however, that
consultants working on-site at Allin’s offices who meet the following
requirements shall be permitted to make modifications to the Source Code:


          (a)     Such third party programmer (“Programmer”) is not currently an
existing supplier, or an employee or consultant for an existing supplier, of
pay-per-view systems; and


          (b)     Allin obtains a confidentiality agreement from Programmer,
which confidentiality agreement shall be in a form approved by OCV in its
reasonable discretion.


          4.3     Breach of Source Code Obligations.  Allin acknowledges that
any unauthorized use or disclosure of any portion of the Source Code of the
Software will cause irreparable injury to OCV and that no adequate or complete
remedy will be available to OCV to compensate for such injury. Accordingly,
Allin also acknowledges that OCV will be entitled to injunctive relief in the
event of such unauthorized use or disclosure by Allin, any of its employees or
agents, in addition to whatever remedies OCV might have at law. The terms of
Section 11 shall not apply to any breach by Allin of its obligations relating to
the Source Code of the Software.


          4.4     Execution of Sublicensee Agreement.  As a condition precedent
to Allin’s right to grant the sublicense in Section 4.1(iii), Allin shall
execute an agreement as set forth in this subsection (“Operating Agreement”)
with each intended Sublicensee prior to distributing any Equipment. In such
Operating Agreement, Allin shall sublicense the use of the Software to each
Sublicensee to enable it to use the Equipment. Allin shall ensure that the terms
of any and all Operating Agreements shall be in accordance with


6



--------------------------------------------------------------------------------

      this Agreement. At a minimum, each Operating Agreement must contain the
following terms:

        (a) Sublicensee may not reverse engineer or decompile the Software.

        (b) Sublicensee acquires no title to or ownership of the Software, other
than ownership of the physical media.

        (c) Any third-party software or content supplier, if applicable, named
in the copyright notices included with the Software is authorized to hold
Sublicensee responsible for any copyright infringement or any violation of the
Operating Agreement as it relates to sublicensing.

        (d) Sublicensee may not transfer any rights granted herein without the
express written consent of OCV.

        4.5      Expiration of Source Code License.   Upon expiration or
termination of this Agreement for any reason under its terms, the license
granted to Allin under Section 4.1(ii) shall immediately terminate. Within seven
calendar days after such expiration or termination, Allin shall transfer to OCV
or destroy (at OCV’s option) all Source Code for Software in its possession and
shall comply with all reasonable directions by OCV relating to the Source Code.
An officer of Allin shall certify Allin’s compliance with this subsection to
OCV.

        4.6      Excluded Software.   If Allin wishes to grant a license
permitting Sublicensees to use the Excluded Software, Allin shall notify OCV in
writing of the identity of such Sublicensees and the nature of the intended use.
Upon such notification, OCV shall grant Allin the right to exercise the license
rights granted in Section 4.1(i) and (iii) as to Excluded Software. Allin’s
exercise of its license as to Excluded Software pursuant to this subsection or
any Sublicensee’s use of Excluded Software shall obligate Allin to pay the
Excluded Software License Fee set forth in Section 5.3.

        4.7      Derivative Software.   The Parties acknowledge and agree that
(i) the definition of “New Software” in the Supplier Agreement was intended to
have. the definition of “Derivative Software” in this Agreement, except that if
the modifications constituting Derivative Software were made for a Sublicensee
as a work-for-hire, then Allin shall individually own such Derivative Software;
and (ii) the definition of “Software” in the Supplier Agreement was intended to
have the meaning of the definition of “Software” in this Agreement. To the
extent the terms of this subsection conflict with any prior oral or written
agreement or understanding between the Parties, the terms of this subsection
control and any interpretation of the terms “Software” and “New Software” in the
Supplier Agreement shall be governed by the terms of this subsection.

        4.8      Grant of Trademark License.   OCV hereby grants to Allin a
non-exclusive license to use the Trademarks in connection with the Equipment


7



--------------------------------------------------------------------------------

  and the Software in accordance with the terms and conditions of this
Agreement. Allin shall submit representative samples of any marketing,
promotional, or other materials bearing or using the Trademarks to OCV for
approval before distribution. Such materials shall state “Allin Interactive
Corporation is an authorized distributor of On Command Video Corporation.” Allin
recognizes the substantial goodwill associated with the Trademarks and will not
permit the quality of the services with which OCV uses the Trademarks to
deteriorate so as to adversely affect the goodwill associated with the
Trademarks. Allin agrees to cooperate with OCV in maintaining OCV’s control of
the nature and quality of goods and services rendered by Allin in connection
with the Trademarks and to supply to OCV on request specimens of use of the
Trademarks, if applicable.

        4.9      Quarterly Updates.   Within 30 days after the beginning of each
calendar quarter, Allin shall provide a written summary detailing any exercise
of the Source Code License (“Quarterly Report”). The Quarterly Report may be
submitted via e-mail and shall contain, at a minimum, the following information:
(i) the purpose for the modification or enhancement to the Source Code; (ii)
identification of the portion of the Software modified; and (iii) timeline for
completion of project. Upon completion of any work identified in a Quarterly
Report, Allin shall transfer a copy of the Derivative Software and Source Code
for such Derivative Software to OCV.

        4.10      Grant of License to OCV.   Allin grants OCV a nonexclusive,
fully paid-up world-wide license to use, market, distribute and maintain the
Derivative Software, including its Source Code, in connection with the
Equipment, except that OCV may not use such license in connection with
distribution of Equipment in Markets.

Section 5.       Payment and Invoicing.

  5.1      Pricing.   Allin shall pay the price for Equipment as set forth on
Schedule A in effect at the time the Order is placed.

        5.2      Invoicing.   Upon shipment of Equipment, OCV will invoice Allin
for amounts due pursuant to this Agreement for such Equipment. Such invoice
shall include invoice date, Allin Order number, quantities, unit prices and
total amount due. Payment shall be due net 30 days from the receipt of invoice.
If the Equipment is delivered in installments, Allin shall pay for each
installment in accordance with the terms of payment set forth in this Section.

        5.3      Excluded Software License Fee.   Allin shall pay OCV a license
fee as mutually agreed by the Parties for each functionality of Excluded
Software used by any Sublicensee (“Excluded Software License Fee”). For purposes
of this subsection, “Sublicensee” shall mean the individual cruise ship, hotel,
hospital or physical location using the functionality of the

8



--------------------------------------------------------------------------------

  Excluded Software. Payment shall be within 30 days after the first date of use
by such Sublicensee of any functionality of Excluded Software. “Functionality”
as used in this subsection shall mean, individually, games, internet access or
music capability. If the Parties cannot agree upon the terms of the license fee
for any functionality of Excluded Software, then Allin shall have no right to
exercise any rights under Section 4.1 as to Excluded Software or its Source
Code.

        5.4      Taxes.   Unless otherwise agreed to by the Parties in an Order,
the Parties’ respective responsibilities for taxes arising under or in
connection with this Agreement shall be as follows:

        (a)      Each Party shall be responsible for any personal property taxes
on property it owns or leases, for franchise and privilege taxes on its
business, and for taxes based on its net income or gross receipts.

        (b)      Allin shall be responsible for any sales, use, excise,
value-added, services, consumption, or other tax, customs and duties assessed on
any particular Equipment or service purchased by Allin and delivered by OCV to
Allin or designee hereunder. Such taxes are in addition to the prices set forth
herein and shall be identified separately on invoices.

        (c) The Parties agree to cooperate with each other to enable each to
more accurately determine its own tax liability and to minimize such liability
to the extent legally permissible. Prices do not include any taxes, now or
hereafter enacted, applicable to the Equipment sold, which taxes will be added
by OCV to the sales price when OCV is required by law to collect the same, and
such taxes are to be paid by Allin unless Allin provides OCV with a proper
tax-exemption certificate. OCV’s invoices shall separately state the amounts of
any taxes OCV is collecting from Allin.

        5.5      Account.   Payments to OCV shall be made in U.S. Dollars via
check or wire transfer to the following account:


  If mailed: On Command Video Corporation     Department 1112     Denver, CO
80256           Wire Transfer: On Command Video Corporation      US Bank     950
17th Street      Denver, CO 80202       Acct No.        ABA: 102000021

9



--------------------------------------------------------------------------------

Section 6.        Allin Obligations.

  6.1      Accurate and Complete Records.   Allin shall keep accurate and
complete records relating to its use of the Equipment and shall provide OCV with
copies of the relevant sections of any and all Operating Agreements promptly
upon OCV’s request to demonstrate compliance with the terms of this Agreement,
and in particular the terms of Section 4.4. If Allin is unable disclose the
terms of any Operating Agreement due to confidentiality restrictions, then Allin
shall (i) seek the consent of the Sublicensee party to the Operating Agreement
to disclose the relevant sections of the Agreement; or (ii) provide OCV with
reasonable assurances that such Operating Agreements are in compliance with this
Agreement (such as providing a letter to OCV from Sublicensee acknowledging the
specific requirements of this Agreement)

        6.2      Right to Audit.   OCV shall have the right to audit compliance
with this Agreement, at OCV’s expense, at any time or times during the Term of
this Agreement and for a period of one year thereafter. Each audit will take
place upon not less than ten business days notice to Allin, and in a manner that
does not interfere unreasonably with Allin’s operations. . If any audit reveals
a breach of this Agreement and/or a discrepancy in the determination of fees
payable to OCV, Allin shall reimburse OCV for the underpayment plus interest at
the annual rate of 18% or the highest rate allowable under law, whichever is
less. If any audit reveals a discrepancy of [REDACTED – CONFIDENTIAL TREATMENT
REQUESTED]% or more in the determination of fees payable to OCV, Allin shall
also pay all reasonable out of pocket costs and expenses incurred by OCV in
connection with the audit, including but not limited to payment of all fees
charged by any auditor retained by OCV. OCV and its auditors will use the
information obtained in compliance verification only to enforce this Agreement
and to determine whether Allin is in compliance with the terms hereof.

Section 7.       Representations and Warranties.

  7.1      Mutual Representations and Warranties.     Each Party represents and
warrants to the other that it has the full power and authority to enter into
this Agreement and to carry out its obligations under this Agreement.

        7.2      OCV Representations and Warranties.

        (a)      Limited Warranty.   OCV warrants that the during the applicable
Warranty Period (set forth below) the hardware components of the Equipment will
conform with any applicable specifications in all material respects and will be
free from material defects in workmanship and materials during normal use.

        (b)      Warranty Period.   The applicable Warranty Period starts on the
date OCV ships the Equipment to Allin and ends upon the expiration of the number
of days specified below:


10



--------------------------------------------------------------------------------

  Type of Deliverable   Warranty Period   Equipment, excluding Spare Parts   150
days     Software   150 days     Spare Parts   120 days  

        (c)      Title.   OCV warrants that at the time of delivery to the
carrier for shipment, OCV has title to the Equipment free and clear of any and
all liens and encumbrances.

        7.3      No Additional Warranties.   The warranties contained in this
Section 7 are the only warranties made by OCV and can be amended only by a
written instrument signed by an officer of OCV. OCV makes NO WARRANTY as to
Software, which is supplied “AS-IS”, or as to Equipment not manufactured by OCV,
provided that as to Equipment not manufactured by OCV, OCV, to the extent
permitted by OCV’s contract with its supplier, shall assign to Allin any rights
OCV may have under any warranty of the supplier thereof. OCV’s warranties under
this Agreement shall not be enlarged, diminished or affected by, and no
obligation or liability shall arise or grow out of, OCV’s rendering of technical
advice or service in connection with Allin’s order of the Equipment.

        7.4      Compliance with Laws.   OCV represents and warrants that in the
performance of is obligations hereunder, it shall comply with all applicable
laws, rules, regulations, statutes and ordinances of all governmental entities
including local, state, federal or international, now or hereafter enacted.

        7.5      Limitation of Liability.     If OCV breaches its warranties as
contained in this Section 7, OCV’s sole and exclusive maximum liability shall be
(at OCV’s option) to replace the Equipment under warranty with conforming
Equipment, or to credit Allin’s account for the amount paid by Allin for the
Equipment under warranty.

        7.6      Replacement Under Warranty.   OCV agrees to replace or credit
Allin for defective Equipment provided that (a) OCV is promptly notified in
writing or e-mail upon discovery by Allin that such Equipment failed to conform
to this Agreement with a detailed explanation of any alleged deficiencies and
such notification occurs during the applicable warranty period, (b) such
Equipment is returned to OCV, F.O.B. OCV’s plant from which the Equipment were
shipped, and (c) OCV’s examination of such Equipment shall disclose that such
alleged deficiencies actually exist and were not caused by accident, misuse,
neglect, alteration, improper installation, unauthorized repair or improper
testing. If such Equipment fails to conform to the warranty, OCV shall reimburse
Allin for the transportation charges paid by Allin for such Equipment. If OCV
elects to replace such Equipment, OCV shall have a reasonable time to replace
such Equipment. Such replacement or credit shall constitute fulfillment of all
liability of OCV to Allin whether based in contract, tort, indemnity, statutory
provision or otherwise.

11



--------------------------------------------------------------------------------

Section 8.        Exclusivity.

  8.1      OCV’s Obligations.   During the Term, Allin shall be OCV’s exclusive
distributor of Equipment to end-users in the cruise ship market. As of the date
that is two years after the Effective Date (and on such date on each year
thereafter during the Term), OCV shall have no obligations under this Section
8.1 unless Allin has paid an aggregate of $[REDACTED – CONFIDENTIAL TREATMENT
REQUESTED] for Equipment under this Agreement in the preceding two years.

        8.2      Allin’s Obligations.   During the Term, Allin shall not,
directly or indirectly, purchase any interactive television equipment for the
hospitality and cruise ship markets (except for research, development and
testing purposes) that provides similar services or functionality as the
Equipment from any entity or person other than OCV, provided, however, that (i)
Allin may purchase servers and other equipment not listed on Schedule A as of
the Effective Date (“Initial Schedule A”) from other providers; and (ii) Allin
-may purchase Equipment or items similar to the Equipment from other providers
to the extent: (a) a particular piece or type of OCV Equipment is not
competitive in its functionality or price with equipment offered by other
providers to Allin; or (b) OCV services and support for its Equipment is not
competitive with other providers’ services and support for their equipment.

Section 9.        Intellectual Property.

  9.1 OCV Property.   Allin expressly acknowledges OCV’s exclusive ownership of
the Trademarks, Software, and all Intellectual Property Rights embodied in the
Software and the Equipment and agrees that it shall do nothing inconsistent with
such ownership, except as expressly permitted under this Agreement. OCV shall
exercise full control over its Intellectual Property Rights, including but not
limited to decisions as to whether to register or otherwise apply for formal
protection of its Intellectual Property Rights.

        9.2      No Impairment of Rights.   Allin shall not claim or assert any
right of ownership in or to OCV’s Intellectual Property Rights and shall not
initiate any litigation, administrative proceeding or regulatory or other action
that could destroy, damage, or impair in any way the ownership or rights of OCV
in and to such Intellectual Property Rights and shall not assist any other
person in doing the same

        9.3 Allin Property.   Subject to Section 9.4, Allin shall retain all
right, title and interest in and to all of the Intellectual Property Rights
developed by or for Allin prior to the Effective Date or developed by or for
Allin at any time independent of this Agreement, and all Technology developed
solely by Allin during the Term.


12



--------------------------------------------------------------------------------

        9.4      Jointly Owned Property.   Allin and OCV shall have and retain
joint ownership of all Derivative Software (unless Section 4.7 provides that
Allin has individual ownership) without any appropriate right or obligation of
accounting to the other Party for profits from exploitation of the rights, but
subject to all other rights and obligations of the Parties under this Agreement
relating to Derivative Software.

        9.5 Duty to Notify, Etc.   If Allin learns that the Software has been
modified or reproduced by a third party without authorization by OCV (including
any modification by Sublicensees), or that the Trademarks or any other OCV
Intellectual Property Rights are being infringed by a third party, it shall
notify OCV promptly. OCV shall decide in its sole and exclusive discretion what
action to take or not to take in response, and Allin shall take no action in
this regard unless instructed in writing to do so by OCV. OCV shall have the
right to act to terminate any infringement, including, without limitation,
prosecuting a lawsuit or other legal proceeding at its own expense, and, OCV may
retain any and all recovery it may receive as a result of its actions to
terminate such infringement. Allin shall fully cooperate with OCV in any such
action taken by OCV including without limitation agreeing to be joined as party
plaintiff and approving any reasonable settlement agreement achieved by OCV. OCV
shall reimburse on demand all reasonable out of pocket costs and expenses
incurred in connection therewith by Allin, excluding any attorneys fees not
previously approved by OCV.


Section 10.     Confidentiality.

The Parties are each a Party to a Non-Disclosure Agreement dated as of the
Effective Date and attached hereto as Schedule C (the “NDA”). The Parties agree
that the terms and conditions of the NDA shall be incorporated by reference and
form part of this Agreement. If there is a conflict between this Agreement and
the NDA, the NDA shall take priority with regard to the creation, maintenance,
use and protection of Confidential Information (as defined in the NDA) to the
extent of the conflict. In the event the term of the NDA expires prior to the
expiration or termination of this Agreement, the Parties agree that the term of
the NDA shall automatically extend through the term of this Agreement.

Section 11.     Escalation; Dispute Resolution.

        11.1      Informal Dispute Resolution.   Prior to the initiation of
formal dispute resolution procedures, the Parties shall first attempt to resolve
their dispute informally pursuant to this Section. Upon the written request of a
Party, each Party shall appoint a designated representative who does not devote
substantially all of his or her time to performance under this Agreement, whose
task it will be to meet for the purpose of endeavoring to resolve such dispute.

        (a)      The designated representatives shall meet as often as the
Parties reasonably deem necessary in order to gather and furnish to the other
all information with respect to the matter in issue which the


13



--------------------------------------------------------------------------------

          Parties believe to be appropriate and germane in connection with its
resolution. The representatives shall discuss the problem and attempt to resolve
the dispute without the necessity of any formal proceeding.

        (b)      During the course of discussion, all reasonable requests made
by one Party to another for non-privileged information, reasonably related to
this Agreement, shall be honored in order that each of the Parties may be fully
advised of the other’s position.

        (c)      The specific format for the discussions shall be left to the
discretion of the designated representatives.

        (d)      If the designated representatives fail to resolve the dispute,
the Parties agree to escalate the dispute resolution process to a higher
executive level, and then to the CEO level. Each level of informal dispute
resolution will be allowed no more than fifteen (15) days, unless otherwise
mutually agreed by the Parties.

        11.2      Arbitration.

        (a)      If the Parties fail to resolve a dispute pursuant to Section
11.1 above, either Party may then refer such dispute to be settled by submission
to the CPR Institute for Dispute Resolution (“CPR”) for binding arbitration in
Denver, Colorado if OCV is demanding such arbitration and Pittsburgh, PA if
Allin is demanding such arbitration under the then current CPR “Non-Administered
Arbitration Rules” or any successor CPR rules, and the procedures specified
under this Section 11.2. Each Party consents to the enforcement of any such
arbitration award or judgment in its home jurisdiction. Any arbitration shall be
conducted and enforced in accordance with Sections 11.2(b) through 11.2(h).

        (b)      Selection of Arbitrators. Arbitration shall be conducted by
three (3) arbitrators with each Party to this Agreement selecting one arbitrator
each and the two selected arbitrators then selecting the third arbitrator. Each
arbitrator shall be independent of the Parties and shall have at least ten (10)
years of experience in commercial transactions, including transactions involving
communications technology companies.

        (c)      Limited Discovery.  Prior to the commencement of the
arbitration, each Party shall be entitled to take limited discovery, including
the rights to request a reasonable number of documents, to serve no more than
twenty (20) interrogatories and to take no more than three (3) depositions. Each
Party may seek the right to serve additional interrogatories and to take
additional depositions upon a showing of good faith to the arbitrators, who can
grant or deny any such request, in whole or part, in their sole discretion. This
limited discovery shall be conducted in accordance with the Federal Rules


14



--------------------------------------------------------------------------------

  of Civil Procedure, which shall be interpreted and enforced by the
arbitrators. Any disputes regarding whether a Party has requested a “reasonable”
number of documents shall be determined by the arbitrators in their sole
discretion.


  (d) Hearing and Decision.  The arbitrators shall, as soon as practicable and
upon thirty (30) days written notice to each Party, conduct an arbitration
hearing and proceeding on the merits of the dispute giving effect to this
Agreement as interpreted under Delaware law and thereafter shall issue a
preliminary written decision citing the basis for the decision, including
findings of fact and conclusions of law. The Parties shall have five (5)
business days to file a written response to such preliminary decision, and
thereafter the arbitrators shall as soon as practicable issue a final and
binding decision. The decision of the arbitrators shall be based on a majority
vote.


  (e) Costs and Expenses.  The arbitrators may award to the prevailing Party all
reasonable fees, costs and expenses of the arbitration, including, without
limitation, such reasonable fees and expenses of attorneys and experts.


  (f) Consolidation and Joinder.   Any arbitration arising out of or relating to
this Agreement or breach thereof may include by consolidation, joinder or other
manner any other person or persons which or whom a Party to the arbitration
reasonably believes to be substantially involved in a common question of fact or
law.


  (g) Enforcement.  The agreement to arbitrate shall be specifically enforceable
under prevailing arbitration law. Any award rendered by the arbitrators shall be
final, binding and enforceable by any Party to the arbitration, and judgment may
be rendered upon it in accordance with applicable law in a court of competent
jurisdiction.


  (h) United States Arbitration Act.   The Parties acknowledge that this
Agreement evidences a transaction involving interstate commerce. The United
States Arbitration Act shall govern the enforcement of any arbitration awards
entered pursuant to this Section.


Section 12.        Termination.

  12.1 Termination for Cause.  A Party may immediately terminate this Agreement,
without payment of compensation or other damages caused to the other Party by
such termination, by giving notice in writing to the other Party if the other
Party fails actively and diligently to take steps to remedy, where capable of
remedy, or fails to take active and diligent steps to prevent the recurrence of
any material breach of any of its obligations under this Agreement, in each
case, within a period of 30 days after having been required by the non-breaching
party in writing in either case


15



--------------------------------------------------------------------------------

  to remedy or desist from such breach. This Section 12.1 does not apply to any
breach which is addressed in Section 12.2.


  12.2 Termination by OCV.  Notwithstanding anything contained in this Agreement
to the contrary, OCV may immediately terminate this Agreement for any one or
more of the following reasons:


  (a) by giving notice to Allin if Allin fails to pay within 30 days of a demand
an overdue amount payable to OCV, except that OCV shall not be entitled to
terminate this Agreement if Allin has provided notice to OCV of a reasonable
dispute regarding the payment and Allin has paid any undisputed portion of the
invoice at issue. ; or


  (b) if Allin shall undertake or cause any action or permit any action that
reasonably could be deemed to injure, harm or dilute the Trademarks or the
goodwill therein and has not taken steps to remedy or desist from such action
within 30 days of being required to do so by the OCV in writing; or


  (c) if OCV discovers a [REDACTED – CONFIDENTIAL TREATMENT REQUESTED]% or more
variance in a verification or self-audit conducted under Section 6.2 of this
Agreement; or


  (d) in the Event of Insolvency of Allin; or


  (e) if Allin assigns its rights or this Agreement and OCV has reasonably
withheld consent to such assignment.


  12.3 Termination by Allin.  Notwithstanding anything contained in this
Agreement to the contrary, Allin may immediately terminate this Agreement in the
Event of Insolvency of OCV.


  12.4 Effect of Termination.  Upon termination of this Agreement, Allin shall
immediately (i) cease and discontinue all use of the Trademarks and (ii) comply
with the requirements of Section 4.5 of this Agreement. Notwithstanding any term
to the contrary, all sublicenses properly granted to Sublicensees pursuant to
Allin’s rights under Section 4.1 shall continue in perpetuity.


Section 13.        Indemnification and Substitution of Equipment.

  13.1 Indemnification by OCV.  OCV agrees to indemnify and hold Allin and its
Affiliates harmless against any Losses arising from any material breach by OCV
of its obligations or warranties under this Agreement.


  13.2 Substitution of Equipment.   If any Equipment manufactured and supplied
by OCV to Allin shall be held to infringe any Intellectual Property Right of a
third party and Allin shall be enjoined from using same, OCV will exert all
reasonable efforts, at its option and at its


16



--------------------------------------------------------------------------------

  expense, (a) to procure for Allin the right to use such Equipment free of any
liability for patent infringement, or (b) to replace such Equipment with a
noninfringing substitute otherwise complying substantially with Allin’s
requirements and the terms and conditions of this Agreement, or (c) refund the
purchase price and the transportation costs of such Equipment. If the
infringement by Allin is alleged prior to completion of delivery of the
Equipment under this contract, OCV may decline to make further shipments without
being in breach of this contract


  13.3 No Patent Rights Granted.   The sale by OCV of the Equipment ordered
hereunder does not grant to, convey, or confer upon Allin or Allin’s customers,
or upon anyone claiming under Allin, a license, express or implied, under any
patent rights of OCV covering or relating to any combination, machine or process
in which said items might be or are used. The foregoing states the sole and
exclusive liability of the Parties hereto for patent infringement and is in lieu
of all warranties, express, implied, or statutory, in regard thereto.


  13.4 Indemnification by Allin.   Allin shall indemnify, defend and hold
harmless OCV, its shareholders, directors, officers, employees, affiliates,
sales representatives and customers from any and all Losses resulting or arising
from (i) any claim that the Derivative Software infringes or violate any patent,
trademark, trade secret or copyright of any third party, (ii) any claim that the
Derivative Software or Source Code of the Derivative Software infringes or
violates any patent, trademark, trade secret or copyright of any third party,
(iii) OCV’s compliance with Allin’s directions or instructions relating to the
Software, or (iv) any material breach by Allin of its obligations or warranties
under this Agreement.


Section 14.        Disclaimer of Damages

Except for Allin’s payment obligations and liability for breach of OCV’s
Intellectual Property Rights (including obligations relating to Source Code),
each Party’s maximum aggregate liability under this Agreement shall be
$[REDACTED – CONFIDENTIAL TREATMENT REQUESTED]. In no event shall either Party
be liable to anyone for special, collateral, indirect, exemplary, incidental or
consequential damages for breach of any of the provisions of this contract,
including without limitation, provisions regarding warranties, guarantees,
indemnities, and patent infringement, such damages to include but not be limited
to, costs of removal and reinstallation of Equipment or items, loss of goodwill,
loss of profits, or loss of use.

Section 15.       Assignment

  15.1 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties hereto, and the legal representatives, permitted
successors in interest and permitted assigns, respectively, of each such Party.


  15.2 Assignment.  Without the prior written consent of the other Party, such
consent not to be unreasonably withheld, this Agreement may not be


17



--------------------------------------------------------------------------------

  assigned, in whole or in part, and whether arising by contract, by operation
of law, by court order or by other means within or beyond the control of the
assigning party. OCV will be deemed to be acting reasonably in withholding
consent to an assignment of this Agreement if, among other things: (i) any
assignment by Allin is to a person which is, at the time of the proposed
assignment, in the reasonable judgment of OCV, engaged in (or publicly proposed
to be engaged in) a line of business which is similar to or in competition with
a business then being engaged in (or publicly proposed to be engaged in) by OCV
or (ii) in the reasonable judgment of OCV the assignment would have an adverse
effect upon OCV’s ability to perform its obligations under this Agreement; or
(iii) the proposed assignee has in the past, or has a reputation for, infringing
third party Intellectual Property Rights or OCV otherwise has reasonable grounds
to believe will infringe the Intellectual Property Rights of OCV; or (iv) the
proposed assignee is subject to an Event of Insolvency. Notwithstanding the
foregoing, OCV may assign or otherwise transfer all of its rights and
obligations under this Agreement to an Affiliate or upon a Change in Control,
upon prior written notice to Allin (a “Permitted Transfer”). In the event of a
Permitted Transfer, the assignee will unconditionally assume in writing the
obligations under this Agreement and OCV will be released from further liability
hereunder except for liabilities accrued prior to assignment. OCV will notify
Allin of the occurrence of any Permitted Transfer promptly, but in no event
later than 30 days thereafter, and provide the transferee with a copy of the
fully executed documents evidencing the assignment and assumption.


Section 16.        General Provisions.

  16.1 Survival.  Sections 1 (Definitions), 2 (Term), 4 (Grant of Licenses) 5
(Payment and Invoicing), 13 (Indemnification and Substitution of Equipment), 14
(Disclaimer of Damages) and 16 (General Provisions) shall survive the expiration
or termination of this Agreement for any reason.


  16.2 Force Majeure. OCV is not liable, either wholly or in part, for
nonperformance or a delay in performance due to force majeure or contingencies
or causes beyond the reasonable control of OCV, including but not limited to
shortage of labor, fuel, raw material or machinery where OCV has exercised
reasonable care in the prevention thereof. OCV may allocate production and
deliveries in a reasonable manner in the event of shortage of Equipment.


  16.3 Release Of Information.  Neither OCV nor Allin shall publicly announce or
disclose the terms and conditions of this Agreement, or advertise or release any
publicity regarding this Agreement, without the prior written consent of the
other Party, such consent not to be unreasonable withheld, except that Allin may
disclose the terms of this Agreement (i) as required to meet regulatory
requirements, provided that Allin gives OCV written notice at least 48 hours
prior to any such disclosure and Allin seeks


18



--------------------------------------------------------------------------------

  confidential treatment of the information to the extent allowed by applicable
laws and regulations; and (ii) to bona fide potential investors who have
executed an agreement with Allin prohibiting further disclosure or use of any
such disclosed terms, except in connection with evaluating an investment in
Allin. This provision shall survive the expiration, termination or cancellation
of this contract.


  16.4 Modification.  This contract constitutes the entire agreement between the
Parties relating to the sale of the Equipment and services described on the face
hereof and supersedes all previous communications, representations, or
agreements, either oral or written, with respect to the subject matter hereto,
and no representations or statements of any kind made by a representative of a
Party, which are not stated herein, shall be binding on the Party unless made in
writing and signed by a duly authorized representative of such Party. No course
of dealing or usage of trade or course of performance shall be relevant to
explain or supplement any term expressed in this contract.


  16.5 Relationship of Parties.  The Parties are independent contractors and
nothing in this Agreement shall be construed as creating any agency,
partnership, or other form of joint enterprise between the Parties. Neither
Party will have the authority to act or create any binding obligation on behalf
of the other Party.


  16.6 Import and Export.   OCV and Allin shall comply at all times with all
applicable federal, state, and local laws and regulations. The products covered
by this contract are subject to export license control by the U.S. Government.
Therefore, prior to exportation, Allin is required to obtain any licenses that
may be required under the applicable laws of the U.S. including the Export
Administration Act and Regulations. OCV shall provide Allin, within ten (10)
days after Allin’s request, all information in its possession or under its
control which may be necessary or useful to Allin in obtaining export or import
licenses related to the Equipment, including, but not limited to, certificates
of origin, manufacturer’s affidavits and U.S. Federal Communications Commissions
identifiers, if applicable.


  16.7 Force Majeure; Time is of the Essence.   Neither Party shall be liable
for any delay or failure in the performance of its obligations hereunder due to
causes beyond its control, including but not limited to, fire, strike, war,
riots, judicial action or acts of God; provided, however, that the Party
prevented from performing its obligations due to any such event or circumstance
shall use reasonable efforts under the circumstances to notify the other Party
and to resume performance as soon as reasonably possible. OCV may allocate
production and deliveries in a reasonable manner in the event of a shortage of
Equipment. Time is of the essence in the performance of this Agreement.


19



--------------------------------------------------------------------------------

  16.8 Notices.  All notices required or permitted under this Agreement will be
in writing and will be deemed delivered (a) when actually delivered if delivered
in person, (b) one (1) day after being deposited in a recognized express,
overnight delivery service, (c) when actually received if received by confirmed
facsimile and such facsimile transmission is followed by a mailed copy, or (d)
three (3) days after being deposited in the United States mail service, postage
prepaid, addressed to the Party as follows:


  If to Allin: If to OCV:   Allin Interactive Corporation On Command Video
Corporation   381 Mansfield Avenue 4610 South Ulster Street, Suite 600   Suite
400 Denver, Colorado 80237   Pittsburgh, PA 15220 Facsimile:      (720) 873-3397
  Attn: Richard W. Talarico Attention:      Laurence M. Smith     Copy to:
Pamela Strauss


  16.9 Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado, without reference to its
conflict of laws principles.


  16.10 Entire Agreement.   The parties agree that the Supplier Agreement is
hereby terminated and superseded by this Agreement. This Agreement, including
its Schedules, constitutes the entire agreement between the Parties with respect
to the subject matter hereof, and supersedes any prior or contemporaneous
written or oral agreements or understandings between the Parties with respect to
the subject matter hereof. No amendment or modification to this Agreement will
be effective unless made in writing and signed by both Parties.


  16.11 Waiver.  Failure by either Party to exercise any rights under this
Agreement in any one or more instances will not constitute a waiver of such
rights in any other instance. Waiver by a Party of any default under this
Agreement will not be deemed a waiver of any other default. If Allin defaults in
making payments under this contract and OCV elects to continue to make
shipments, OCV’s action shall not constitute a waiver of any default by Allin or
in any way affect OCV’s legal remedies for any such default.


  16.12 Severability.  If any provision of this Agreement shall be declared
illegal, invalid or unenforceable, in whole or in part, by a court of competent
jurisdiction, all other provisions of this Agreement shall remain in full force
and effect.


  16.13 Headings.  Headings used in this Agreement are for convenience of
reference only and shall not be used to interpret any aspect of this Agreement.


20



--------------------------------------------------------------------------------

  16.14 Counterparts.  This Agreement may be executed in counterparts, each of
which will be considered an original, and all of which together will constitute
one and the same instrument.


         IN WITNESS WHEREOF, the Parties, by their duly authorized
representatives, have executed this Agreement as of the Effective Date.

      ON COMMAND VIDEO CORPORATION                By:
/s/  LAURENCE M. SMITH
   

--------------------------------------------------------------------------------

    
SENIOR VICE PRESIDENT - SALES AND DISTRIBUTION
                


  ALLIN INTERACTIVE CORPORATION               By:
/s/  RICHARD W. TALARICO
   

--------------------------------------------------------------------------------

     
CHAIRMAN AND CHIEF EXECUTIVE OFFICER

21



--------------------------------------------------------------------------------

SCHEDULE A

Equipment and Pricing -- 2003

  Item Description Price
[REDACTED –
CONFIDENTIAL
TREATMENT
REQUESTED] 10-00788 CORD PWR SUPLY U/L REQ   1010-1520 SPLITTER 2 WAY VERTICAL  
1010-1549 SPLITTER 8 WAY PSA (TRU-SPEC) SAME AS 17-02203   17-02166 SPLITTER
1GHZ V 2 WAY   17-02203 SPLITTER 8 WAY PSA TRU-SPEC OBSOLETE USE 1010-1549  
25-02526 BATTERY AA 1.5 ALKALINE   UL APPROVED   25-04495 POWER SUPPLY SWITCHER
5VIA 12V.5A 33V&-5V.01A  UL APPROVED   26-04738 EMITTER INFRARED MINI   28-06394
DISK DRIVE HD IDE ATA-100 7200RPM   30-05073 ADAPTER RCA F TO F-MALE   36-00367
WASHER #4 SPLIT LOCK   36-00692 SCREW 4-40X1/4" TRUSS PHIL ZINC   36-02148
FASTENER TUFLOCK 1/4"   36-02655 STANDOFF 4-40X7/16 HEX   43-00094 MANUAL OCX
PLATFORM REF ALT IS 63-05500   45-05203 TOOL SUPERLATCH BATTERY COVER   49-00296
FILTER AIR POLYSTER MEDIA   51-00221-01 LBL VCP IDENT   51-00221-09 LBL VCP
IDENT   51-00221-10 LBL VCP IDENT  

1



--------------------------------------------------------------------------------

  51-00221-12 LBL VCP IDENT   51-00221-13 LBL VCP IDENT   51-00765 EXTRACTOR
MODULATOR CARD   51-01744 COVER TOP SW CONC SKII   51-03907-01 SHIELD SINGLE
ROUTER RX   51-03908-01 SHIELD SINGLE ROUTER TX   51-03930 BRKT 19-24 EXP 4U NP1
EQ CAB   51-03931-01 BRKT 19-24 EXP 3U NP1 EQ CAB   51-04382-01 SHIELD DIPLEXER
ROUTER SINGLE TRUNK   51-04711-01 PLATE COVER MISC EQ DFE   51-04836-01 BRKT
EXPANSION 1U   51-06105-01 SHELF 1U 19" GEN2   52-03712-011 LBL REMOTE OCC SLEEP
CH GDE   60-04273 DISKETTE MO 640 REWRITE (100 PER BOX)   76-03550-01 COVER BTRY
TV REMOTE CONTROL GRY OCV   79-00005 MODULATOR AGILE 40-450     UL REQ  
79-00514 TAP WALLPLATE 9 DB   79-00515 TAP WALLPLATE 12 DB   79-00516 TAP
WALLPLATE 16 DB   79-00517 TAP WALLPLATE 20 DB   79-01999 VCP NTSC OCV BY
PANASONC     UL REQ   79-03507 SMART LOADER FOR ZENITH   79-03773-57 MOD MINI
DIG/DSS/GAMES     UL REQ   79-03773-58 MOD MINI DIG/DSS/GAMES     UL REQ  
79-03773-59 MOD MINI DIG/DSS/GAMES     UL REQ   79-03773-60 MOD MINI
DIG/DSS/GAMES     UL REQ   79-03773-61 MOD MINI DIG/DSS/GAMES     UL REQ  
79-03773-62 MOD MINI DIG/DSS/GAMES     UL REQ   79-03773-63 MOD MINI
DIG/DSS/GAMES     UL REQ   79-03773-64 MOD MINI DIG/DSS/GAMES     UL REQ  
79-03773-65 MOD MINI DIG/DSS/GAMES     UL REQ   79-03773-66 MOD MINI
DIG/DSS/GAMES     UL REQ  



--------------------------------------------------------------------------------

  79-03773-67 MOD MINI DIG/DSS/GAMES     UL REQ   79-03773-68 MOD MINI
DIG/DSS/GAMES     UL REQ   79-03773-69 MOD MINI DIG/DSS/GAMES     UL REQ  
79-03773-70 MOD MINI DIG/DSS/GAMES     UL REQ   79-03773-71 MOD MINI
DIG/DSS/GAMES     UL REQ   79-03773-72 MOD MINI DIG/DSS/GAMES     UL REQ  
79-03773-75 MOD MINI DIG/DSS/GAMES     UL REQ   79-03773-76 MOD MINI
DIG/DSS/GAMES     UL REQ   79-03773-77 MOD MINI DIG/DSS/GAMES     UL REQ  
79-03773-78 MOD MINI DIG/DSS/GAMES     UL REQ   79-03773-79 MOD MINI
DIG/DSS/GAMES     UL REQ   79-03773-80 MOD MINI DIG/DSS/GAMES     UL REQ  
79-03773-81 MOD MINI DIG/DSS/GAMES     UL REQ   79-03773-82 MOD MINI
DIG/DSS/GAMES     UL REQ   79-03773-83 MOD MINI DIG/DSS/GAMES     UL REQ  
79-03773-84 MOD MINI DIG/DSS/GAMES     UL REQ   79-03773-85 MOD MINI
DIG/DSS/GAMES     UL REQ   79-03773-86 MOD MINI DIG/DSS/GAMES     UL REQ  
79-03773-87 MOD MINI DIG/DSS/GAMES     UL REQ   79-03773-88 MOD MINI
DIG/DSS/GAMES     UL REQ   79-03773-89 MOD MINI DIG/DSS/GAMES     UL REQ  
79-03773-90 MOD MINI DIG/DSS/GAMES     UL REQ   79-03773-91 MOD MINI
DIG/DSS/GAMES     UL REQ   79-03773-92 MOD MINI DIG/DSS/GAMES     UL REQ  
79-03775 COMBINER 16:1 HYB DIGS 750 MHZ     UL REQ   79-04329-01 DISK DRIVE HD
SCSI 4.5GB SEAGATE BARRACUDA UW     UL REQ   79-04672 CYCLADES 16 PORT SW RJ45
Use BOM for needed parts   79-04677 CMPTR HOST/PROXY   79-04679 ASSY CARD M/B
PENTIUM II DUAL BX CHPST UW SCSI     UL REQ   79-05124 SWITCH LAN 12 PORT 100MB
19" RACK MOUNT     UL REQ  



--------------------------------------------------------------------------------

  79-05125 SWITCH LAN 24 PORT 100MB 19" RACK MOUNT     UL REQ   79-05307 BOX
SERIAL RJ45 PORT PART OF 79-04672   79-05308 ASSY CARD SERIAL PCI PART OF
79-04672     UL REQ   79-05412 ASSY CARD LONTALK ADPTR RS485     UL REQ  
79-05437-01 ASSY KYBD IR BLK W/LOCK BATT COVER USE 79-06012   79-05437-03 ASSY
KYBD IR BLK W/LOCK BATT COVER ALLIN@HOSPITL     UL REQ   79-05698 SMART LOADER
BOX PHILIPS   79-05766 CMPTR CLIENT IM3000A W/128MB RAM     UL REQ   79-05767
CMPTR CLIENT IM3000 W/64MB RAM Use 81-05772-01 REWORK INSTRUCTIONS   79-05786
SWITCH LAN 48 PORT 100MB CISCO 2948 & RACK MTG     UL REQ   79-05926 ASSY CARD
WAN INTERFACE CARD CSU/DSU     UL REQ   79-05934 ASSY CHASSIS MODULAR DIGI
SERVER W/COMBINER     UL REQ   79-06163 ASSY CARD 4 PORT MPEG2 DECODER
PCI     UL REQ   80-01380 ASSY V DATA CONTROL SK II REF TP-01380   80-01470 ASSY
PCB VIDEO SW CNTLR SK2 HAS SCH REF SD-2068   80-01470-02 ASSY PCB V DATA SW
CNTLR CARD SKII HAS AI-01470 REF TP-1470-02   80-02511-60 ASSY PCB MOD SSB CH60
NTSC UHF USE 80-04511-XXX   80-03797-02 ASSY PCB KEYBD SIM MODULE-IM2000  
80-03910-01 ASSY PCB ROUTER SINGLE TRUNK HAS   80-04381-02 ASSY PCB DIPLEXER
ROUTER SINGLE TRUNK DFE REF TP-04381   80-04391-01 ASSY PCB 16X A/V CMBNR
PROGENY DFE NTSC REF TP-04391-01   80-04511-42 ASSY PCB MOD SSB CH 42 NTSC  
80-04511-45 ASSY PCB MOD SSB CH 45 NTSC UHF   80-04511-46 ASSY PCB MOD SSB CH 46
NTSC UHF   80-04511-47 ASSY PCB MOD SSB CH 47 NTSC UHF  



--------------------------------------------------------------------------------

  80-04511-48 ASSY PCB MOD SSB CH 48 NTSC UHF   80-04511-49 ASSY PCB MOD SSB CH
49 NTSC UHF   80-04511-50 ASSY PCB MOD SSB CH 50 NTSC UHF   80-04511-51 ASSY PCB
MOD SSB CH 51 NTSC UHF   80-04511-52 ASSY PCB MOD SSB CH 52 NTSC UHF  
80-04511-53 ASSY PCB MOD SSB CH 53 NTSC UHF   80-04511-54 ASSY PCB MOD SSB CH 54
NTSC UHF   80-04511-55 ASSY PCB MOD SSB CH 55 NTSC UHF   80-04511-56 ASSY PCB
MOD SSB CH 56 NTSC UHF   80-04511-57 ASSY PCB MOD SSB CH 57 NTSC UHF  
80-04511-58 ASSY PCB MOD SSB CH 58 NTSC UHF   80-04511-59 ASSY PCB MOD SSB CH 59
NTSC UHF   80-04511-60 ASSY PCB MOD SSB CH 60 NTSC UHF   80-04511-61 ASSY PCB
MOD SSB CH 61 NTSC UHF   80-04511-62 ASSY PCB MOD SSB CH 62 NTSC UHF  
80-04511-63 ASSY PCB MOD SSB CH 63 NTSC UHF   80-04511-64 ASSY PCB MOD SSB CH 64
NTSC UHF   80-04511-65 ASSY PCB MOD SSB CH 65 NTSC UHF   80-04511-66 ASSY PCB
MOD SSB CH 66 NTSC UHF   80-04511-67 ASSY PCB MOD SSB CH 67 NTSC UHF  
80-04511-68 ASSY PCB MOD SSB CH 68 NTSC UHF   80-04511-69 ASSY PCB MOD SSB CH 69
NTSC UHF   80-04511-70 ASSY PCB MOD SSB CH 70 NTSC UHF   80-04511-71 ASSY PCB
MOD SSB CH 71 NTSC UHF   80-04511-72 ASSY PCB MOD SSB CH 72 NTSC UHF  
80-04511-73 ASSY PCB MOD SSB CH 73 NTSC UHF   80-04511-74 ASSY PCB MOD SSB CH 74
NTSC UHF   80-04511-75 ASSY PCB MOD SSB CH 75 NTSC UHF   80-04511-76 ASSY PCB
MOD SSB CH 76 NTSC UHF   80-05141-01 ASSY PCB WB VCP CTRLR BACKPLANE ISA 2 SLOT
12V REF TP-05141-01   80-05303-01 ASSY PCB RESET CLIENT REF TP-05303-01  



--------------------------------------------------------------------------------

  80-05764-01 ASSY PCB ALL MUTE GENRTR ALLIN REF TP-05764-01   81-00338 ASSY CBL
STACK INPUT 19"     UL REQ   81-00630 ASSY CHASSIS 2 MODULATOR     UL REQ  
81-01024-02 ASSY CBL VCP HARNESS REAR SK11     UL REQ   81-01348-01 ASSY DC VCP
NTSC OCV BY PAN   81-01501-01 ASSY CBL 422 SK II     UL REQ   81-02411-01 ASSY
MOD BKPLANE +12V SKII   81-02457-01 ASSY LONTALK ADPTR RS485 GAME MONSTER HAS
INSTR REF TP-02457-01     UL REQ   81-02457-02 ASSY LONTALK ADPTR RS485
HOST/PROXY CMPTR   81-03571-025 ASSY RMT GST OCC/PHIL HYBRID   81-03571-036 ASSY
REMOTE GST OCX/PHIL W/SLEEP NO KEYUP SINGLE   81-03571-052 ASSY REMOTE GUEST OCC
ONLY MKD/SKU   81-03571-065 ASSY RMT GUEST OCC ZENITH 38KHZ   81-03572-009 ASSY
REMOTE SETUP OCC/PHIL HYBRID   81-03572-011 ASSY REMOTE SETUP HYBRID PHILIPS/RCA
Use 81-05972-011   81-03572-015 ASSY REMOTE SETUP CNV OCC GNR SETTOP GENERIC NO
KEYUP   81-03572-020 ASSY REMOTE SETUP OCC ONLY MKD/SKU W/BTRY LK   81-03572-026
ASSY RMT SETUP OCC ZENITH 38KHZ   81-03622-01 ASSY SINGLE TRUNK ROUTER DIGITAL
SERVER   81-03818-03 ASSY KEYBOARD SIM XGIA   81-04451-21 ASSY BOX CONV NTSC FSK
  81-04613-04 ASSY STUD FINDER REF TP-04613-04   81-04801-03B ASSY SYS EQ
CABINET DFE IPS ALLIN   81-05014-001L ASSY RMT GST RC INTL LK ROYAL CARIBBEAN
INTL-RCI   81-05014-002L ASSY RMT GST IRU-2 ALLIN GRY NO LOGO LATCHING  
81-05014-003L ASSY RMT GST OCX/PHILLIPS LATCHING @HOSPITAL ALLIN   81-05116-01
ASSY SYS EQ CAB DFE LPS SKII JR BLK   81-05167-01 ASSY COMPUTER HOST/PROXY USE
81-05998-01 & 88-06001-01   81-05573-21 ASSY BOX CONV PLASMA SCREEN NTSC FSK  
81-05772-01 ASSY COMPUTER CLIENT CLONED IM3000 W/64MG RAM DOMESTIC NTSC  



--------------------------------------------------------------------------------

        81-05773-01 ASSY COMPUTER CLIENT CLONED IM3000 W/128MB RAM  
81-05971-025 ASSY REMOTE UEI GUEST OCC PHIL HYBRIO UNIVERSAL   81-05971-035 ASSY
REMOTE UEI GUEST OCC IRU 2 GNR NO KEYUP SGL KEYDOWN UNIVERSAL   81-05971-601
ASSY RMT UEI GUEST FOR ALLIN OCC PHILLIPS HYB   81-05971-602 ASSY RMT UEI GUEST
FOR ALLIN OCC IRU 2 GNR   81-05972-009 ASSY REMOTE UEI SETUP OCC/PHIL HYBRID  
81-05972-011 ASSY REMOTE UEI SETUP HYBRID PHILIPS/RCA OCC   81-05972-015 ASSY
REMOTE UEI SETUP CNV OCC GNR SETTOP GENERIC NO KEYUP   81-06136-01 ASSY CMPTR
CLIENT BLADE OCC8000 CLONED   82-03683-01 ASSY CBL PROGRAMMING 11"     UL REQ  
82-04309 ASSY CBL RCA AUDIO/VIDEO 5FT FREE STOCK     UL REQ   82-04322-01 ASSY
CBL DSS PHONE 6COND 36"     UL REQ   82-04322-02 ASSY CBL DSS PHONE 6COND 62"  
82-04663-01 ASSY CBL CLIENT RESET CONTROL     UL REQ   82-04667-01 ASSY CBL MOD
DC POWER     UL REQ   82-04707-05 ASSY CBL TW/PR 16P 1DC TO RCA A/V FOR
DFE     UL REQ   82-04707-11 ASSY CBL TW/PR 16P 1DC TO RCA A/V FOR DFE     UL
REQ   82-04707-12 ASSY CBL TW/PR 16P IDC TO RCA     UL REQ   82-04740-01 ASSY
CBL IM2000 CLIENT TO KB SIM NO BOM   82-04760-01 ASSY CBL IR TRANSCEIVER     UL
REQ   82-04956-08 ASSY CBL CONC OUTPUT 44"     UL REQ   82-04956-09 ASSY CBL
CONC OUTPUT 44"     UL REQ   82-05420-01 ASSY CBL RJ45 TO 3PIN TB     UL REQ  
82-05420-02 ASSY CBL RJ45 TO 3PIN TB ORN LONTALK CONN   82-05705-12 ASSY CBL
RJ45-RJ45 CAT-5 12"     UL REQ   82-05705-96 ASSY CBL RJ45-RJ45 CAT-5 96"     UL
REQ   82-05709-01 ASSY CBL PWR INPUT 20A L5     UL REQ   82-06165-01 ASSY CBL
A/V RCA 3.5MM PLUG RCA/RCA 4 FT     UL REQUIRED  



--------------------------------------------------------------------------------

  88-02330 KIT TV CMNDR NO REMOTE OR CNTRL   88-03791 KIT REMOTE OCC PRGMR  
88-04120-06 KIT XGIA II PAN/ZEN/MITS   88-04540-01 KIT SETTOP CLONE BOX  
88-04610-11 KIT IRU II NTSC FSK OBS USE 88-04610-21   88-04610-44 KIT IRU 2 PAL
B/G HI1 BAND   88-04612-01 KIT IR TRANSCEIVER   88-04615-05 KIT PICKUP COIL
15.75KHZ LOW SENSITIVITY   88-05063-01 KIT TV CMDR 2 SYNC TV 120V PWR REPLACED
WITH 88-05063-13 P/N IS INACTIVE   88-05063-05 KIT TV CMDRII SYNC TV 120V  
88-05063-07 KIT TV CMDRII ASYNC TV 120V   88-05063-09 KIT TV CMDR 2 SYNC TV 120V
ALLIN   88-05063-10 KIT TV CMDRII SYNC TV 120V PWR ALLIN REPLACED WITH
88-05063-17   88-05063-11 KIT TV CMDRII SYNC TV 120V PWR ALLIN 36" DATA CBL
REPLACED W/88-05063-18   88-05063-12 KIT TV CMDR 2 SYNC TV 120V PWR ALLIN 36"
DATA CBL   88-05063-15 KIT TV CMDR 2 ASYNC TV 120V PWR W/10K PULLUP  
88-05063-17 ASSY TV CMDR 2 SYNC TV 120V PWR ALLIN W/10K PULLUP   88-05063-18
ASSY TV CMDR 2 SYNC TV 120V PWR Use 88-05063-12   88-05063-23 KIT TV CMDR 2
ASYNC TV 120V PWR W/VCP FUNCTION   88-05572-11 KIT IRU II ALLIN NTSC FSK  
88-05572-21 KIT IRU II PLASMA SCREEN NTSC FSK   88-05980-21 KIT IRU ALLIN PLASMA
SCREEN NTSC FSK   88-06206-01 ASSY SYS SHIP KIT GEN2   91-00581 MAJOR ASSY V
DATA SWITCH SR SKII   91-00633-01 MAJOR ASSY PWR SUPPLY AC/DC 115V   91-00641-01
MAJOR ASSY POWER SUPPLY SKII   91-00658-01 MAJOR ASSY PWR SUPPLY GEN2  
94-00053-01 TOP ASSY RACK SERVER ALLIN   94-00054-01 TOP ASSY RACK CLIENTS ALLIN
 



--------------------------------------------------------------------------------

  IRU REPAIR IRU REPAIR   VCP REPAIR VCP REPAIR   REMOTE REPAIR REMOTE REPAIR  
COMMANDER REPAIR COMMANDER REPAIR  



--------------------------------------------------------------------------------

SCHEDULE B

ISLAND HOTELS

NONE



--------------------------------------------------------------------------------

SCHEDULE C

NON-DISCLOSURE AGREEMENT

CONFIDENTIALITY AGREEMENT

         This Confidentiality Agreement (this “Agreement”) is made and entered
into this ____ day of June 2003 (“Effective Date”), by and between ON COMMAND
CORPORATION, a Delaware corporation, with principal offices at 4610 South Ulster
Street, Sixth Floor, Denver, CO 80237 and its subsidiaries (collectively “OCC”)
and Allin Communications Corporation, a Delaware corporation, with principal
offices at 400 Greentree Commons, 381 Mansfield Ave., Pittsburgh, PA 15220
(“Company”).

R E C I T A L S

A.       OCC is in the business of providing entertainment and technology to the
lodging industry on a worldwide basis.

B.       Company is in the business of multimedia and video on-demand services
for the hospitality industry.

C.       The parties desire to engage in discussions related to the License and
Supply Agreement (the “Transaction”), and to provide for the confidentiality of
those discussions and the information relayed during such discussions.

         Therefore, in consideration of the representations, warranties and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, OCC and Company agree
as follows:

         1.           Confidential Information.   This Agreement shall apply to
all information disclosed by either party to the other during the term of this
Agreement relating to either party’s financial or business plans and affairs,
financial statements, internal management tools and systems, marketing plans,
clients, contracts, products and programs, product and program development
plans, hardware, firmware, software programs and other technology (“Confidential
Information”) which information is deemed by the disclosing party as
confidential. No formal identification of information as “Confidential
Information” shall be required by the disclosing party.

         2.           Non-Disclosure.   Each party represents and warrants to
the other that: (i) it shall not use, copy or reproduce any of the Confidential
Information of the other without the express written consent of the other; (ii)
it agrees to use the same care and discretion to avoid disclosure, publication,
or dissemination of Confidential Information of the other party, except for
disclosure to or use by its employees, attorneys, accountants and other advisors
of the party and those of its subsidiaries and parent companies (“Agents”), who
have a need to know and use such Confidential Information for purposes of this
Agreement, as it employs with similar information of its own which it does not
desire to publish, disclose or disseminate; (iii) it will inform any Agents to
which it discloses Confidential Information of the confidentiality provisions of
this



--------------------------------------------------------------------------------

Agreement and obtain written agreement to abide by such provisions, except where
such obligation exists by reason of a prior agreement or relationship; and (iv)
it will not make any public statement or comment on the existence or provisions
of this Agreement, or the existence or content of the discussions with respect
to the Transaction, without the prior written consent of the other except as may
be required in the reasonable opinion of its legal counsel.

         3.           Limitations.   Notwithstanding the foregoing, neither
party shall be under any obligation to maintain the confidentiality of any
Confidential Information of the other which it can demonstrate: (i) was known by
it prior to the disclosure thereof by the other party; (ii) properly comes into
its possession from a third person which is not under any obligation to maintain
the confidentiality of such Confidential Information; and/or (iii) has become
part of the public domain other than through its fault.

         4.           Equitable Relief.   Each party acknowledges and agrees
that the Confidential Information of the other is deemed by the other to
constitute valuable trade secrets of such other party, and that any unauthorized
use or disclosure of such information by it may cause the other party
irreparable harm for which its remedies at law may be inadequate. Each party
hereby agrees that the other may be entitled, in addition to any other remedies
available to it at law or in equity, to injunctive relief to prevent the breach
or threatened breach of the other’s obligations hereunder.

         5.           No Impairment.   Each party agrees that it will not use
any Confidential Information, copyrights, trademarks, trade secrets or patents
of the other to which it has been granted access pursuant to this Agreement
except for the sole purpose of evaluating the Transaction. However, nothing in
this Agreement will impair the right of either party to use, develop or market
technologies, ideas, programs or products similar to those of the other so long
as such use, development or marketing does not infringe on the copyrights,
trademarks, trade secrets or patents of the other and so long as the party does
not use the Confidential Information of the other party.

         6.           No Representations.   Although each party will use
reasonable efforts to ensure the accuracy of Confidential Information disclosed
to the other, neither party makes any representation or warranty as to the
accuracy or completeness of such Confidential Information. Neither party will
have any liability to the other under this Agreement for the accuracy or
completeness of Confidential Information.

         7.           No Obligation to Complete Transactions.   Nothing herein
shall imply any obligation of either party to proceed with the Transaction or
any other transaction between the parties, and each party explicitly reserves
the right to terminate the discussions contemplated by this Agreement for any
reason or no reason, without liability for such termination.

         8.           Governing Law.   This Agreement will be deemed entered
into in Denver, Colorado and will be governed by and interpreted in accordance
with the substantive laws of the State of Colorado. The parties agree that any
dispute arising under this Agreement will be resolved in the state or federal
courts in Denver, Colorado and each party expressly consents to jurisdiction
therein.

         9.           No Assignment.   Neither party may assign this Agreement,
nor may any of the rights hereunder be assigned or otherwise transferred to any
third party, without the prior written consent of the other party. Any attempted
or purported assignment or other such transfer by either party to any third
party without such consent having first been obtained shall be void.





--------------------------------------------------------------------------------

         10.           Term.   This Agreement shall be in effect for a period of
one year from the Effective Date; provided however, that the obligations of the
parties with respect to any Confidential Information shall continue until the
third anniversary of the Effective Date.

         11.           Return of Records.   Upon the request of the disclosing
party, the receiving party shall return to the disclosing party all tangible
copies of Confidential Information, or shall destroy the same and certify to the
disclosing party that such destruction has occurred. Upon such return or
destruction, the receiving party shall not retain any copies of Confidential
Information of the other.

         12.           Entire Agreement.   This Agreement constitutes the entire
agreement and understanding between the parties with respect to the subject
matter hereof, and supersedes all prior and contemporaneous negotiations,
discussions and understandings of the parties, whether written or oral, between
the parties. Should any provision of this Agreement be determined to be void,
invalid or otherwise unenforceable by any court or tribunal of competent
jurisdiction, such determination shall not affect the remaining provisions
hereof which shall remain in full force and effect. No waiver or modification of
any of the provisions of this Agreement shall be valid unless in writing and
signed by officers both of the parties.

         In Witness Whereof, the parties have executed this Agreement as of the
date first written above.

ON COMMAND CORPORATION ALLIN COMMUNICATIONS CORPORATION           By:     By:  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Name:  Chris Sophinos   Name:  

--------------------------------------------------------------------------------

Title:  President and Chief Executive Officer   Title:  

--------------------------------------------------------------------------------